Citation Nr: 0623914	
Decision Date: 08/09/06    Archive Date: 08/18/06

DOCKET NO.  03-10 203	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Roanoke, Virginia



THE ISSUE

Entitlement to service connection for a claimed posttraumatic 
stress disorder (PTSD).  



REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs



ATTORNEY FOR THE BOARD

G. Jackson, Associate Counsel




INTRODUCTION

The veteran served on active duty from January 1970 to 
December 1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2002 rating decision issued 
by the RO.  

The appeal is being remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran if further action is required.  



REMAND

The Board notes that service connection for PTSD requires 
medical evidence diagnosing the condition in accordance with 
38 C.F.R. § 4.125(a), a link established by medical evidence 
between current symptoms and an in-service stressor, and 
credible supporting evidence that the claimed in-service 
stressor occurred.  38 C.F.R. § 3.304(f) (2005).  

In an April 2005 private medical treatment record, the 
examiner stated that the veteran had been under her care for 
the evaluation and treatment of the veteran's diagnosed PTSD 
since July 2001.  

The veteran's displayed PTSD symptoms included, 
hypervigillance, exaggerated startle response, difficulty 
sleeping, anger, and social isolation.  The examiner stated 
that the PTSD seemed to have originated from trauma 
experienced while serving in Vietnam.  

In his November 2002 Notice of Disagreement (NOD), the 
veteran provided a description of several stressful incidents 
that occurred during his tour of duty in Vietnam.  

First, the veteran described having to pass through an area 
notorious for ambushes from the opposition, known as "Ambush 
Alley" in the Mekong Delta in Bentuie, South Vietnam.  

Second, the veteran described witnessing a Viet Cong soldier 
being shot and having his head explode while he and his unit 
stopped at an Army compound near the Cambodian border to eat.  

The veteran also described being on guard duty and engaging 
in a fire fight with a boat that approached his post.  

During that fight, a fellow soldier threw a flare that landed 
on the chest of a Vietnamese soldier and the veteran 
described witnessing that Vietnamese soldier burn to death.  

Finally, the veteran described passing through a village in 
South Vietnam and witnessing the villagers capture a Viet 
Cong soldier and torture him.  

The Board is aware that the RO contacted the veteran and 
requested that he provide a detailed description of his in-
service stressors in a January 2004 letter.  The Board notes 
that the veteran responded by submitting a completed PTSD 
questionnaire.  

Given that the veteran has provided a description of his in-
service stressors, it is the responsibility of the RO to 
contact the United States Joint Services Records Research 
Center (JSRRC) (previously the U.S. Armed Services Center for 
Research of Unit Records) so as to obtain the unit records of 
his unit (the 67th Engineer Company, 36th Engineer Battalion) 
and to conduct further unit research, if possible.  

The RO has not accomplished this to date.  Moreover, if the 
claimed in-service stressor or stressors can be verified, the 
Board finds that a VA examination addressing the nature and 
likely etiology of the claimed PTSD is "necessary" under 
38 U.S.C.A. § 5103A(d).  

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  The RO should review the veteran's 
November 2002 NOD and other statements 
and make a list of the in-service PTSD 
stressors described therein.  This list 
should be provided to the JSRRC, which 
should be requested to research these 
stressors and to provide records of the 
67th Engineer Company, 36th Engineer 
Battalion.  Upon receipt of a response 
from JSRRC, the RO should determine 
whether the received materials 
corroborate a claimed in-service stressor 
or stressors.  

2.  Then the RO should arrange for the 
veteran to be afforded a VA examination 
in order to ascertain the nature and 
likely etiology of the claimed PTSD.  All 
indicated testing should be conducted in 
this regard.  The examiner should 
specifically include or exclude a 
diagnosis of PTSD.  If PTSD is diagnosed, 
the criteria upon which such diagnosis is 
made, including identification of the 
stressors, should be indicated.  A 
complete rationale for all opinions 
expressed should be provided.  The 
veteran's claims file should be made 
available to the examiner for review.  

3.  Thereafter, following completion of 
all indicated development the RO should 
readjudicate the veteran's claim of 
service connection.  If the determination 
of this claim remains unfavorable, the 
veteran and his representative should be 
furnished with a Supplemental Statement 
of the Case and given an appropriate 
opportunity to respond.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).  



_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).  


